NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PERCY EDWIN HILL, AKA Percy Hill,               No.    20-16554

                Plaintiff-Appellant,            D.C. No. 3:20-cv-08017-SPL-MTM

 v.
                                                MEMORANDUM*
HULL, First Name Unknown; et al.,

                Defendants-Appellees,

and

MOHAVE COUNTY ADULT
DETENTION FACILITY; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Former pretrial detainee Percy Edwin Hill appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. §1983 action challenging the conditions

of his confinement. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim. Hamilton v.

Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Hill’s action because Hill failed to

allege facts sufficient to state a plausible conditions-of-confinement claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff must present factual

allegations sufficient to state a plausible claim for relief); Farmer v. Brennan, 511

U.S. 825, 834 (1994) (deprivation alleged must be objectively sufficiently serious

such that the official’s act or omission results in the denial of the minimal civilized

measure of life’s necessities); Gordon v. County of Orange, 888 F.3d 1118, 1125

(9th Cir. 2018) (stating the requirements to establish a conditions-of-confinement

claim under the Fourteenth Amendment); Ramirez v. Galaza, 334 F.3d 850, 860

(9th Cir. 2003) (inmates lack a separate constitutional entitlement to a specific

grievance procedure).

      Hill’s pending motions (Docket Entry Nos. 2, 3, and 4) are denied.

      AFFIRMED.




                                           2                                    20-16554